DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/20/2021 has been entered. Claims 1-7 remain pending in the application. Applicant’s amendments to the claims have overcome the objection, 35 U.S.C. 112(b) and 101 rejection set forth in the previous office action.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-7 have been considered but are not persuasive. While it was indicated at the time of the telephonic interview on August 27, 2021 that the full proposed amendments (fully proposed only at time of interview and only partially submitted prior to interview) appeared to overcome the current rejection as presented, further consideration of the previously cited references uncovered that they rendered the proposed amendments obvious according to the following analysis.
In response to applicant's argument that the references fail to show certain features of the applicant’s invention as recited in claim 1, specifically, “wherein the adhesive body extends from a flat surface of the first member facing the facing surface to a side surface of the first member, and the side surface of the first member extends in a different direction than the flat surface of the first member” it is noted that this limitation is interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art. The references Webster and Tomura are analogous, combinable, and teach all recited features of the above cited limitation.

Tomura describes an environment that bonds members of an electrical device together. Paragraph 11 of the specification cites, “a reinforcing member (resin) 711 is provided between side faces of corner portions of the semiconductor device 2 and an underfill 707 so that stress caused to act thereon is dispersed by the reinforcing member 711.” and figure 18 illustrates that the reinforcing resin that extends from a flat surface of the first member to a side surface of the first member may be considered to become part of the overall adhesive body that connects the two members. Therefore Tomura teaches “wherein the adhesive body extends from a flat surface of the first member facing the facing surface to a side surface of the first member, and the side surface of the first member extends in a different direction than the flat surface of the first member.”
All of the above references are analogous in the field of bonding two members of an electrical device together. Furthermore, when these references are taken together in combination, the above described feature is taught. One of ordinary skill would recognize that the teaching of Tomura regarding the shape of the adhesive bond between two members would be able to be combined with the teaching of Webster regarding bonding two members, so that the two members of Webster may be bound according to the shape of Tomura. Applicant’s argument that Tomura’s considerations of thermal expansion provides no motivation to apply its adhesive to the environment of Webster is not persuasive because one of ordinary skill would recognize that 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al. (US 20120276951) (hereinafter Webster) in view of Tomura et al. (US 20100025847) (hereinafter Tomura).
Regarding claim 1, Webster teaches A bonded structure comprising: 
a first member (see Webster figure 1 and paragraph 21 regarding a plate 104, defined as a first member); 
a second member comprising a support (see Webster figure 1 and paragraph 21 regarding a circuit carrier 106, defined as a second member that comprises a support in that it is integrally attached to the imaging optics autofocus body), 
the support including a facing surface facing the first member (see Webster figure 1 and paragraph 21 regarding plate 104 and circuit carrier 106 facing each other and the plate being bonded to the bottom face of the circuit carrier, which is the facing surface)
However, Webster does not explicitly teach an inclined side surface or specific adhesive body or shape as needed for the limitations of claim 1. 
Tomura, in a similar field of endeavor, teaches a side surface inclined outward as viewed from the first member (see Tomura paragraph 87 regarding semiconductor chip [analogous to plate 104 in Webster because it is a smaller first member and contains a component to mount to a circuit carrier] bonded by resin to board [analogous to circuit carrier 106 in Webster because it is indeed a circuit carrier] and figure 9 and paragraph 93 regarding the board containing an inclined surface- this is the inclined side surface of the support and the circuit carrier 106 of Webster may be arranged in this manner as a matter of design choice); and 
an adhesive body positioned between the first member and the support, extending from the facing surface to the side surface, having a fillet shape at an end of the adhesive body by the side surface, and fixing the first member to the second member (see Tomura paragraph 87 regarding semiconductor chip [analogous to plate 104 in Webster because it is a smaller first member and contains a component to mount to a circuit carrier] bonded by resin to board [analogous to circuit carrier 106 in Webster because it is indeed a circuit carrier] and figure 9 and paragraph 93 regarding the board containing an inclined surface and the resin bonding adhesive forming a fillet at end of body by side surface)
wherein the adhesive body extends from a flat surface of the first member facing the facing surface to a side surface of the first member, and the side surface of the first member extends in a different direction than the flat surface of the first member (see Tomura paragraph 11 and figure 18 regarding reinforcing resin member that is considered to join as part of the adhesive filler body as a whole and extends from the flat surface of the first member to the perpendicular side surface of the first member).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Webster to include the teaching of Tomura by shaping the circuit carrier with an inclined side surface to receive an adhesive body to bond the plate to the circuit carrier with a fillet shape as a matter of design choice. Tomura’s semiconductor chip is analogous to plate 104 in Webster because it is a smaller first member and contains a component to mount to a circuit carrier. Tomura’s board is analogous to circuit carrier 106 in Webster because it is indeed a circuit carrier. Therefore, one of ordinary skill would recognize that the bond between the plate and circuit carrier of Webster may be formed by the bonding design of Tomura.
One would be motivated to combine these teachings in order to provide teachings related to bonding a semiconductor device and board (see Tomura paragraph 1), in a manner directly analogous to the bonding arrangement of Webster. 
Regarding claim 2, the combination of Webster and Tomura teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Webster and Tomura teaches wherein the adhesive body has a fillet shape at an end of the adhesive body by the side surface of the first member (see Tomura figure 9 and paragraph 93 regarding resin bonding adhesive forming a .
One would be motivated to combine these teachings in order to provide teachings related to bonding a semiconductor device and board (see Tomura paragraph 1), in a manner directly analogous to the bonding arrangement of Webster. 
Regarding claim 3, the combination of Webster and Tomura teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Webster and Tomura teaches wherein the side surface of the first member is positioned inward from the side surface of the support when viewed from a direction perpendicular to the flat surface of the first member (see Tomura paragraph 87 regarding semiconductor chip [analogous to plate 104 in Webster because it is a smaller first member and contains a component to mount to a circuit carrier] bonded by resin to board [analogous to circuit carrier 106 in Webster because it is indeed a circuit carrier] and figure 9 and paragraph 93 regarding the board containing an inclined surface- this is the inclined side surface of the support and the circuit carrier 106 of Webster may be arranged in this manner as a matter of design choice where the inclined side surface of the support extends further than the side surface of the first member).
One would be motivated to combine these teachings in order to provide teachings related to bonding a semiconductor device and board (see Tomura paragraph 1), in a manner directly analogous to the bonding arrangement of Webster. 
Regarding claim 4, the combination of Webster and Tomura teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
An imaging apparatus comprising: 
the bonded structure of claim 1 (see citations for claim 1 above); 
an image sensor mounted on the first member (see Webster figure 1 and paragraph 21 regarding image sensor 102 bonded to plate 104); and 
an imaging optical system comprising at least one optical element and held by the second member so that an image is formed on an optical detection surface of the image sensor (see Webster figure 1 and paragraph 21 regarding a circuit carrier 106, defined as a second member that comprises a support in that it is integrally attached to the imaging optics autofocus body and paragraph 10 regarding optics optically aligned with sensor).
Regarding claim 5, the combination of Webster and Tomura teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Webster and Tomura teaches A moveable body comprising the imaging apparatus of claim 4 (see citations for claim 4 above and Webster paragraph 1 regarding imaging apparatus integrated into a smartphone, which is a movable body).
Regarding claim 6, the combination of Webster and Tomura teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Webster and Tomura teaches An imaging apparatus comprising: 
the bonded structure of claim 2 (see citations for claim 2 above); 
an image sensor mounted on the first member (see Webster figure 1 and paragraph 21 regarding image sensor 102 bonded to plate 104); and 
an imaging optical system comprising at least one optical element and held by the second member so that an image is formed on an optical detection surface of the image sensor (see Webster figure 1 and paragraph 21 regarding a circuit carrier 106, defined as a second member that comprises a support in that it is integrally attached to the imaging optics autofocus body and paragraph 10 regarding optics optically aligned with sensor). 
Regarding claim 7, the combination of Webster and Tomura teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Webster and Tomura teaches An imaging apparatus comprising: 
the bonded structure of claim 3 (see citations for claim 3 above); 
an image sensor mounted on the first member (see Webster figure 1 and paragraph 21 regarding image sensor 102 bonded to plate 104); and 
an imaging optical system comprising at least one optical element and held by the second member so that an image is formed on an optical detection surface of the image sensor (see Webster figure 1 and paragraph 21 regarding a circuit carrier 106, defined as a second member that comprises a support in that it is integrally attached to the imaging optics autofocus body and paragraph 10 regarding optics optically aligned with sensor).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483